05/11/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0455



                            No. DA 21-0455

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

NEIL LYNN NUNES,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Kelsey McAlpine

is granted an extension of time to and including July 5, 2022, within

which to prepare, file, and serve the transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      May 11 2022